DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-13 and 23-28 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12-13 and all claims dependent on them are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 12-13 were amended to recite:  “a ratio of the concentration of the alpha-lactalbumin in the male gender-specific synthetic nutritional composition administered to the male infant of 1 to 2 months of age to that of the female gender-specific synthetic nutritional composition administered to the female infant of 1 to 2 months of age is 0.90:1 to 0.87:1, and the female gender-specific nutritional composition comprises 265.7 mg to 274.9 mg of the alpha-lactalbumin per L of the composition more than the male gender-specific nutritional composition.”
When turning toward the pending specification for support, it is noted that synthetic nutritional compositions aim to replicate those of human milk (para. 0002 as published).  The difference at 1 to 2 months postpartum in the alpha-lactalbumin concentration range found as produced by mothers to girls in comparison to mothers to boys (para. 0004 as published) is shown to be limited to specific ranges:
for female infants is from 20067.9 to 4630.3; and 
for male infants is from 1802.2 to 4630.3 (Table 1 as published, also show hereafter).









    PNG
    media_image1.png
    320
    558
    media_image1.png
    Greyscale
 


Therefore the pending disclosure does not support the full scope of the range claimed: “a ratio of the concentration of the alpha-lactalbumin in the male gender-specific synthetic nutritional composition administered to the male infant of 1 to 2 months of age to that of the female gender-specific synthetic nutritional composition administered to the female infant of 1 to 2 months of age is 0.90:1 to 0.87:1, and the female gender-specific nutritional composition comprises 265.7 mg to 274.9 mg of the alpha-lactalbumin per L of the composition more than the male gender-specific nutritional composition”; and this amount is New Matter.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and all claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12 and 13 recite: “a ratio of the concentration of the alpha-lactalbumin in the male gender-specific synthetic nutritional composition administered to the male infant of 1 to 2 months of age to that of the female gender-specific synthetic nutritional composition administered to the female infant of 1 to 2 months of age is 0.90:1 to 0.87:1, and the female gender-specific nutritional composition comprises 265.7 mg to 274.9 mg of the alpha-lactalbumin per L of the composition more than the male gender-specific nutritional composition”.  
This range amounts to the concentration of the alpha-lactalbumin in a composition for male infants having from about 231.16 to 247.41 mg/L to some infinite amount; and the concentration of the alpha-lactalbumin in a composition for female infants is from 265.7-274.9 mg/L to the some infinite amount plus 265.7-274.9 mg/L.


	Therefore the scope of the upper limits of the range cannot be envisaged by such a claim, which makes the claim indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 26-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claims which they depends.
Claims 12-13, the base claims, require: “a ratio of the concentration of the alpha-lactalbumin in the male gender-specific synthetic nutritional composition administered to the male infant of 1 to 2 months of age to that of the female gender-specific synthetic nutritional composition administered to the female infant of 1 to 2 months of age is 0.90:1 to 0.87:1”.




Then, claims 24 and 26 asserts:
the concentration of the alpha- lactalbumin 
in the male gender-specific synthetic nutritional composition is selected from the group consisting of: 
1802.2 mg to 2854 mg per L, 
2022.27 mg to 3412.03 mg per L and 
2369.71 mg to 3064.59 mg; and 
in the female gender-specific synthetic nutritional composition is selected from the group consisting of: 
2854.6 mg to 4630.3 mg per L, 
1975.35 mg to 4008.75 mg per L and 
2483.7 mg to 3500.4 mg per L;
which sets forth a ratio of the concentration of a:b is selected from the group consisting of: 
i. about 1:1.58 to 1:1.6 (1:1.58-1.6)
ii. about 1.02:1 to 1:1.17 (1-1.02:1-1.17), and
iii. about 1:1.04 to 1:1.14 (1:1.04-1.14).

The ratios presents in the optional selections are all distinct and outside the ranges in the base claim (0.90:1 to 0.87:1), therefore they fail to further limit the base claim.
Claims 27-28 further require the particulars set forth as the first option presented in claims 24 and 26, which fails to further limit the base claim, as shown above.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Montagne in view of Van Goudoever, Hageman and Lien.
Montagne: Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation, Journal of Food Composition and Analysis, Volume 13, Issue 2, April 2000, Pages 127-137. 

Van Goudoever: LOW PROTEIN INFANT FORMULA WITH INCREASED ESSENTIAL AMINO ACIDS; WO 2011119033 A1, published 9/29/2011.

Hageman: PREPARATION FOR USE OF ASPARTATE AND VITAMIN B12 OR BIOTIN FOR REGULATING KETONE BODIES; CA 2574423 A1; published 1/26/2006.

Lien: Infant formulas with increased concentrations of _-lactalbumin1—4; Am J Clin Nutr 2003;77(suppl):1555S-8S. Printed in USA. © 2003 American Society for Clinical Nutrition.

Independent claims 12 and 13
As for claims 12 and 13, Montagne teaches that nutritional formulas are administered to infants, wherein the formulas comprise alpha-lactalbumin (LA) (ab.).


Amount of alpha-lactalbumin (LA) for infants having a specific age
Montagne teaches that said formula is human breast milk having average concentrations of alpha-lactalbumin (LA) for the first three months of lactation (Table 1, pg. 131). 

Montagne provides at least five formulas for infants having an age of 1 to 2 months (see Table 1, 29-35 days, 36-42 days, 43-49 days, 50-56 days and 57-70 days).  
The amounts of alpha-lactalbumin (LA) taught, include: 
a) 3.1 +/- 0.4 g/L (2.7-3.5); 
b) 3.2 +/- 0.6 g/L (2.6-3.8); 
c) 3.1 +/- 0.7 g/L (2.4-3.8); 
d) 3.1 +/- 0.3 g/L (2.8-3.4); and 
e) 2.9 +/- 0.3 g/L (2.6-3.2), respectively.

Said teaching provides: formula b) with from 2.6 to 3.8 g (i.e. 2600-3800 mg) of LA; and formula c) with 3.4 to 3.8 g (i.e. 3400-3800 mg) of LA; which shows a difference of zero to 800 mg.  This anticipates the claim of one infant formula having 265.7 mg to 274.9 mg of LA/L than another.





The ratio of alpha-lactalbumin administered in the first formula (encompassing males administration): second formula (encompassing female administration) 
Montagne provides at least five formulas for infants having an age of 1 to 2 months (see Table 1, 29-35 days, 36-42 days, 43-49 days, 50-56 days and 57-70 days).  
The amounts of alpha-lactalbumin (LA) taught, include: 
a) 3.1 +/- 0.4 g/L (2.7-3.5); 
b) 3.2 +/- 0.6 g/L (2.6-3.8); 
c) 3.1 +/- 0.7 g/L (2.4-3.8); 
d) 3.1 +/- 0.3 g/L (2.8-3.4); and 
e) 2.9 +/- 0.3 g/L (2.6-3.2), respectively.
This teaching provides a ratio of alpha-lactalbumin administered in the first formula (encompassing administration to males): second formula (encompassing administration to females) is about  0.76:1 to 1:1 (formulas c : b shown above), which encompasses the claimed ratio of alpha-lactalbumin administered in the first formula (encompassing males administration): second formula (encompassing female administration) of about 0.9:1 to 0.87:1.







Formula with lactalbumin administered only to male/female infants
Montagne provides that more than one formula is used based on the age of the infant, this encompasses the use of multiple specific formulas, including one for each of female and male infants, because in this specific case, the various permutations of gender type is so small (male specific or female specific) the teaching is as comprehensive and fully as if it had written the name of each permutation.
Further, since the teaching makes obvious the feeding of more than one formula based on the age of the infant (as discussed above), it encompasses the use of multiple specific formulas, including one for only female and another for only male infants, because when formulas are provided to the individual infants in a group, which makes obvious the inclusion of both male and female infants, as in Montage, and administration of formulas to infants are commonly known to be by a single bottle being used to feed a single infant, therefore, only a female and only a male are fed their respective formulas from their specific bottles.

Montagne does not explicitly discuss that one formula is administered only to male infants and another formula is administered only to female infants.
For specificity, Van Goudoever also teaches method of making infant formula with below 8% of lactalbumin for the benefit of satisfactory growth of the infant (pg. 6, ln. 21+), based on the total calories of the composition (pg. 6, ln.6+), wherein the total calories are measured per 100 ml (pg. 6, ln. 6+), which also encompasses the claimed amounts and ratios.

Van Goudoever teaches the age of the human infant receiving the formula is from 0 to 36 month (pg. 3, ln. 1+). 
Van Goudoever only discuss the administration of formula to male infants (see Ex. 1-2 Study Formula).
Hageman also teaches methods of administering infant formula comprising lactalbumin (19, 5+) to infants, wherein the product is especially suited for female infants having insulin resistance, wherein the result of the consumed protein is decreased glucose levels (pg. 37, ln. 25+), which provides a reasonable expectation in the success of the formula being administered only to female infants with said condition, since it is especially suited for them (i.e. not to male infants). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering formula to infants having an age of 1 to 2 months, comprising lactalbumin, as the modified teaching above, to include the use of one formula for male infants and another for female infants, as claimed, because Van Goudoever illustrates that infant formulas comprising lactalbumin are administered to male infants having an age of 1 to 2 months provide benefits of satisfactory growth of the child (see MPEP 2144.II); and Hageman illustrates that infant formulas comprising lactalbumin are administered to female infants having an age of 1 to 2 months are especially beneficial to female infants having insulin resistance, wherein the result of the consumed protein is decreased glucose levels (see MPEP 2144.II); therefore the combination provides that such a thing was known in the art for benefits to gender distinct infant consumers.

On the formula administered being synthetic infant formula
Montagne teaches it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk (pg. 135), which provides reasoning to make such a thing obvious.
Further, the modified teaching, in Van Goudoever and Hageman provide that the formulas administered are synthetic.

To treat or mitigate sub optimal growth and development of an infant 
Montagne provides the use of alpha-lactalbumin in infant formulas, however, does not discuss its claimed use:
to treat or mitigate sub-optimal growth and development of infants, as in claim 12; and  
for infants having sub-optimal growth and development, as in claim 13, however, it would be reasonable to expect that by administering the formula of Montagne, the energy provided therein would mitigation sub-optimal growth (i.e. starvation) and therefore foster the development of the fed infants, based on the nutrition therein, including the alpha-lactalbumin because food by definition is used in the body of an organism to sustain growth, repair, and vital processes and to furnish energy, and infant formula is food.




Further, Lien also teaches about infant formulas having alpha-lactalbumin because alpha-lactalbumin provides a substantial source of amino acids including the appropriate balance of essential amino acids in human milk (see the Role of alpha-lactalbumin section). 
Lien teaches that if even one essential amino acid is present at a suboptimal concentration, the growth rate and the development of the neonate will be impaired (see Amino acid concentrations in human milk and infant formula). 
Therefore, Lien imparts that the use of alpha-lactalbumin in infant formulas presenting appropriate concentrations of amino acids, do not impair the growth rate and the development of the neonate.

Therefore, It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering formula comprising alpha-lactalbumin, as the modified teaching above, to its use to:
treat or mitigate sub-optimal growth and development of infants, as in claim 12; and  
for infants having sub-optimal growth and development, as in claim 13, 
because it would be reasonable to expect that by administering the formula of Montagne, the energy provided therein would mitigation sub-optimal growth (i.e. starvation) and therefore foster the development of the fed infants, based on the nutrition therein, including the alpha-lactalbumin because food by definition is used in the body of an organism to sustain growth, repair, and vital processes and to furnish energy, and infant formula is food; and 
because Lien imparts: that the art finds alpha-lactalbumin as providing a substantial source of amino acids to infant formulas for an appropriate balance of essential amino acids in human milk; and that the use of alpha-lactalbumin in infant formulas presenting appropriate concentrations of amino acids, do not impair the growth rate and the development of the infant by teaching that its use is desirable because other sources of amino acids lacking even one essential amino acid at a suboptimal concentration impairs the growth rate and the development of an infant; 
which means that there is a reasonable expectation of success in the growth rate and the development of an infant being treatable with alpha-lactalbumin, as in claim 12, because such symptoms are implied to not occur with its use; and 
further provides a reasonable expectation of success in administering the alpha- lactalbumin formula to an infant having sub-optimal growth and development, as in claim 13, for the same reasons.

Dependent claims
As for claims 23 and 25, the modified teaching above provides the administration of one infant formula comprising alpha-lactalbumin to a group of male infants only and administration of another infant formula comprising alpha-lactalbumin to a group of female infants only, as required of the claimed.



As for claims 24 and 26, these claims fail to further limit their base claim, therefore make no distinction over the rejection above.  In the alternative, Montagne teaches that said formula is human breast milk having average concentrations of alpha-lactalbumin (LA) for the first three months of lactation (Table 1, pg. 131).
Montagne provides at least five formulas for infants having an age of 1 to 2 months (see Table 1, 29-35 days, 36-42 days, 43-49 days, 50-56 days and 57-70 days).  
The amounts of alpha-lactalbumin (LA) taught, include: 
a) 3.1 +/- 0.4 g/L (2.7-3.5); 
b) 3.2 +/- 0.6 g/L (2.6-3.8); 
c) 3.1 +/- 0.7 g/L (2.4-3.8); 
d) 3.1 +/- 0.3 g/L (2.8-3.4); and 
e) 2.9 +/- 0.3 g/L (2.6-3.2), respectively.
Said teaching encompasses the claim of at least two infant formulas that are administered in encompassing amounts to that claimed, including: 2369.71 mg to 3064.59 mg (about 2.4 to 3.1 g/L); for infants having the age of 1 to 2 months; and 2483.7 mg to 3500.4 mg/L (about 2.4 to 3.5 g/L) for infants having the age of 1 to 2 months.

As for claims 27-28, these claims fail to further limit their base claim, therefore make no distinction over the rejection above. In the alternative, Montagne provides at least five formulas for infants having an age of 1 to 2 months (see Table 1, 29-35 days, 36-42 days, 43-49 days, 50-56 days and 57-70 days).  

The amounts of alpha-lactalbumin (LA) taught, include: 
3.1 +/- 0.4 g/L; 
3.2 +/- 0.6 g/L; 
3.1 +/- 0.7 g/L; 
3.1 +/- 0.3 g/L and 
2.9 +/- 0.3 g/L, respectively.

Said teaching encompasses the claim of at least two infant formulas that are administered in encompassing amounts to that claimed, including: 1802.2 to 4630.3 mg/L (1.8 to 4.6 g/L) for infants having the age of 1 to 2 months; and 2067.9 to 4630.3 mg/L (2.1 to 4.6 g/L) for infants having the age of 1 to 2 months.

Response to Arguments
 	It is asserted, that amendments to claims 12 and 13 are fully supported in the specification at, for example, page 13, line 24-page 14, line 3; and added new Claims 27 and 28 as fully supported in the specification at, for example, page 5, lines 18-21; and page 6, lines 1-4. 
	In response, please see the New Matter rejection above.

It is asserted, that the Patent Office alleged that (i) the claimed alpha-lactalbumin concentration ratio between the first and second compositions is a narrower range than the calculated ratio from the recited concentrations of the alpha-lactalbumin in the first and second compositions; and that (ii) the claimed amount by which the alpha-lactalbumin concentration is higher in the second composition than the first composition is a broader range than the calculated difference of the alpha-lactalbumin concentration between the first and second compositions. See Office Action, pages 3-6. 
In response, without acquiescing to the merits of the rejections and solely to advance examination of the present application, Applicant amended Claims 12 and 13 to remove the recited alpha-lactalbumin concentrations, thus removing all the alleged indefiniteness. For at least the reasons set forth above, Claims 12 and 13 fully comply with the requirements of 35 U.S.C. §112(b). Accordingly, Applicant respectfully requests the Patent Office to reconsider and withdraw the indefiniteness rejections. 
In response, please see the new 112(b) rejection above, necessitated by said amendments.

It is asserted, that because gender differences in the concentration of alpha-lactalbumin in HM have never been previously identified, they are not reflected in the compositions of synthetic nutritional compositions available today. Further, because these gender differences were not known, there was no incentive for gender specific synthetic nutritional compositions comprising alpha- lactalbumin within a range identified for a particular gender to be developed. See specification, page 2, lines 1-5. 
In response, the rejection above and previously presented make such claims obvious, therefore this argument is not persuasive.



It is asserted, that contrary to the claimed invention, Montagne, Van Goudoever, Hageman and Lien alone or in combination fail to render obvious the present claims. For example, the Patent Office fails to provide any reason why the skilled artisan without hindsight would administer the formula having a lower concentration of alpha-lactalbumin to male infants and the formula having a higher concentration of alpha-lactalbumin to female infants
In response, Montage provides formula b) with from 2.6 to 3.8 g (i.e. 2600-3800 mg) of LA; and formula c) with 3.4 to 3.8 g (i.e. 3400-3800 mg) of LA; which shows a difference of zero to 800 mg of alpha-lactalbumin in infant formulas that are fed to male and female infants, which encompasses formula being administered having a lower concentration of alpha-lactalbumin to male infants and the formula having a higher concentration of alpha-lactalbumin to female infants.

It is asserted, that the Patent Office also fails to provide any reason why the skilled artisan without hindsight would somehow use the disclosures of Montagne to arrive at two formulas in which a first formula has an alpha- 
lactalbumin concentration ratio of 0.90:1 to 0.87:1 and a lower alpha-lactalbumin amount by 265.7 mg to 274.9 mg per L, relative to a second formula. 
In this regard, the Patent Office admitted that the primary reference Montagne "does not discuss that one formula is administered only to male infants and another formula is administered only to female infants." See Office Action, pages 9 and 11. 
The Patent Office then relied on Van Goudoever for the alleged disclosure of method of making infant formula with below 8% of lactalbumin for the benefit of satisfactory growth of the infant, based on the total calories of the composition, wherein the total calories are measured per 100 ml. See Office Action, page 10 (citing Van Goudoever, page 6, lines 6-35). 
However, Van Goudoever merely discloses that its experimental study involved male infants. See Office Action, page 10 (citing Van Goudoever, Examples 1-2, Study Formula). Van Goudoever does not actually suggest different formulations for different genders, let alone different concentrations. Further, Van Goudoever fails to provide any benefit of its infant formula over either gender to the other. Van Goudoever fails to provide any reason or motivation for the skilled artisan to administer either of the recited gender-specific synthetic nutritional compositions to the recited recipients. As the Patent Office admitted, a combination of Montagne and Van Goudoever at least fails to disclose the recited formula administered only to female infants. See Office Action, page 11. 
The other secondary references Hageman and Lien alone or in combination do not remedy the deficiency of Montagne and Van Goudoever regarding administering either of the recited gender-specific synthetic nutritional compositions to the recited recipients. 
In this regard, the Patent Office relied on Hageman for the alleged disclosure of methods of administering infant formula comprising lactalbumin (19, 5+) to infants, wherein the product is especially suited for female infants having insulin resistance, wherein the result of the consumed protein is decreased glucose levels (pg. 37, In. 25+); and relied on Lien for the alleged disclosure that the use of alpha-lactalbumin in infant formulas presenting appropriate concentrations of amino acids, do not impair the growth rate and the development of the neonate. See Office Action, pages 11 and 13. 
However, Hageman merely discloses that "[its] product is especially suitable for the female gender, where insulin resistance plays an important role." See Hageman, page 37, lines 25-26. 
Lien merely discloses "alpha-lactalbumin becomes a substantial source of amino acids and helps provide the appropriate balance of essential amino acids in human milk [for both the genders]." See Lien, page 1556S, the left column, the first paragraph. 
Applicant submits that Lien does not suggest any difference in the alpha-lactalbumin content of the breastmilk for different genders and thus does not remedy the deficiencies of the other references regarding gender-specificity of alpha-lactalbumin concentration. Further, Hageman and Lien alone or in combination fail to disclose or suggest the recited concentration difference of the alpha-lactalbumin in the recited gender-specific synthetic nutritional compositions, let alone administering such gender-specific synthetic nutritional compositions to the recited recipients. Thus, the skilled person without hindsight applying the combination of references would have used alpha-lactalbumin enriched whey as disclosed by Hageman not only for females as taught therein but males as well. For example, the teachings in Lien would have led the skilled person to apply the disclosures in Hageman by administering alpha-lactalbumin enriched whey to both genders, such that the combination of references would not obtain the claimed gender-specific compositions. 
Consequently, these secondary references alone or in combination do not provide any reason or motivation for the skilled artisan to administer infant formulas with different alpha- lactalbumin concentrations and ratios thereof to different genders of the infant. 
In response, Montage provides that more than one formula is used based on the age of the infant (as discussed above), which encompasses the use of multiple specific formulas, including one for only female and another for only male infants, because when formulas are provided to the individual infants in a group, including both male and female infants, as in Montage, the administration is commonly known to be by a single bottle being used to feed a single infant, therefore, only a female and only a male are fed their respective formulas from their specific bottles.
Further, please see the PTAB decision in related SN 15/301615, wherein similar grounds for obviousness were affirmed, on 6/20/2022, regarding the administration of infant formulas comprising concentrations of protein sources, and ratios thereof, to different genders of infants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793